Opinion issued February 26, 2013




                                      In The
                               Court of Appeals
                                      For The
                          First District of Texas


                               NO. 01-12-00655-CV


                        GEORGE E. DIXON, Appellant

                                         V.

CARMEN NANCE SANDERS N/K/A CARMEN LEE NANCE GAMBRILL,
                       Appellee


                    On Appeal from the 405th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 07CV0656


                        MEMORANDUM OPINION

      Appellee, Carmen Nance Sanders n/k/a Carmen Lee Nance Gambrill, moves

to dismiss the appeal for want of prosecution because appellant, George E. Dixon,

has failed to timely file a brief. See TEX. R. APP. P. 38.8(a) (authorizing dismissal
for failure of appellant to file brief). The appellate record was complete September

20, 2012. Appellant’s brief was due on October 22, 2012. See TEX. R. APP. P.

38.6(a) (governing time to file brief). Over ten days have passed and appellant has

not responded to appellee’s motion to dismiss.        See TEX. R. APP. P. 10.3,

38.8(a)(1).

      Accordingly, we grant appellee’s motion and dismiss the appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b), 43.2(f). We dismiss all other

pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                         2